DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 8, last line and page 9, lines 1-2, filed 07/02/2021, with respect to claims 1 and 12 limitation have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making a new grounds of rejection for claims 1,3-6,12 and 14-16 based on already presented references as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Miller (US # 20180257495), in view of the US Patent Application Publication by Baba et al. (US # 20180138731), in view of the US Patent Application Publication by Jefferies et al. (US # 20180118046) and the US Patent Application Publication by Lin et al. (US # 20150214748).

Regarding Claim 1, Miller teaches in Figures 1 and 2, a method of load shedding [0021-0022] comprising:
receiving, at an electronic processor (OBC Controller 143), an indication of an amount of current flowing (143 detects the input current of onboard charger 140 supplied from electric vehicle supply equipment EVSE 110) through an EVSE (110) connected to an electric vehicle charger (On board charger 140, [0018, lines 3-7]);
determining, with the electronic processor, whether the amount of current exceeds a predetermined threshold (Fig 2, Step 205, [0021, lines 4-6, 0025]); and 
reducing, using the electronic processor, a charge rating (As charge rating is not clearly defined, examiner interprets charge rating as the amount of current allowed to flow into the vehicle as outputted by the vehicle charger) of the electric vehicle charger when the amount of current exceeds the predetermined threshold (Fig 2, Step 206, [0022, lines 1-5]).

receiving, at an electronic processor, an indication of an amount of current flowing through a main switchboard.
Baba teaches in Figures 1 and 4, a charge/discharge control apparatus comprising steps of receiving, at an electronic processor (Controller 11 present in charge/discharge control apparatus 1), an indication of an amount of current flowing  through a main switchboard (Current sensor 93 measures amount of current flowing through distribution switchboard 2, [0029, lines 8-11]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include measuring the current flowing through the switchboard within the charging apparatus of Miller as taught by Baba, in order to control charging/discharging of the battery based on determination that whether or not there exists a reverse current flowing from load to power source (see, Baba, Fig 4, Steps S12-S14, [0036]).
The combination of Miller and Baba fail to teach:
wherein the predetermined threshold is a percentage of a maximum amount of current allowed to flow through the main switchboard;
Jefferies teaches in Figures 1-3, a supply equipment [0001, lines 1-2] comprising a controller (31) capable of setting a predetermined threshold is a percentage (thresholds and current in percentage is shown in figure 3) of a maximum amount of current allowed to flow through the current control portion (Abstract, lines 1-2, [0014, 0019, lines 11-12, 0033]);
 setting a threshold as a percentage of maximum current percentage of a maximum current within the charging apparatus of Miller and Baba as taught by Jefferies, in order to limit the proper charging current, so as to prevent damage to the equipment [0001, lines 6-7].
The combination of Miller, Baba and Jefferies fail to teach:
wherein the indication is received over a wireless communication network.
Lin teaches in Figure 2B, an indication of current/voltage/power is received over a wireless communication network by a communication device ([0017, lines 21- 43], i.e. the wireless communication device 2055 receives the voltage/current/power information from the communication device 2105).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include wireless communication of voltage/current/power indication between devices within the charging apparatus of Miller, Baba and Jefferies, as taught by Lin, in order to continuously exchange data between the switchboard and the charger processor in case of wired communication fails or malfunctions, thus improving the efficiency of the system.

Regarding Claim 3, Miller, Baba, Jefferies and Lin teaches the method of claim 1.
Miller further teaches:
wherein the electronic processor is at least one selected from the group consisting of an electronic processor of the electric vehicle charger [0015].
Regarding Claim 4, Miller, Baba, Jefferies and Lin teaches the method of claim 1.
Miller further teaches:
wherein reducing the charge rating comprises reducing a charging current of the electric vehicle charger (Fig 2, Step 206, [0022, lines 5-7, 0025]).

Regarding Claim 12, Miller teaches in Figures 1, 2 and 5, a charger (140, [0014, lines 6-7]) comprising:
a charger transceiver (Fig 5, 520 (Fig 1, 141 or 130), [0033, lines 1-6]); 
a load shedder (considering current reducing built in circuit of the on board charger 140 as “load shedder”, [0022, lines 4-7]); and 
an electronic processor (OBC Controller 143), coupled to the charger transceiver (141) and the load shedder (coupling of 143 and load shedder is not shown in Fig 1), the electronic processor configured to: 
receive, via the charger transceiver, an indication of an amount of current flowing through an electric vehicle supply equipment EVSE (110) connected to the charger (143 detects the input current of onboard charger 140 supplied from EVSE 110), [0018, lines 3-7]), 
determine whether the amount of current exceeds a predetermined threshold (Fig 2, Step 205, [0021, lines 4-6, 0025]), and 
reduce, using the load shedder, a charge rating (As charge rating is not clearly defined, examiner interprets charge rating as the amount of current allowed to flow into the vehicle as outputted by the vehicle charger) of the charger when the (Fig 2,  Step 206, [0022, lines 1-5]).
Miller explicitly fails to teach:
receive, an indication of an amount of current flowing through a main switchboard.
Baba teaches in Figures 1 and 4, a charge/discharge control apparatus comprising steps of receiving an indication of an amount of current flowing through a main switchboard (Controller 11 present in charge/discharge control apparatus 1 receives current information flowing through distribution switchboard 2 using current sensor 93, [0029, lines 8-11]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include measuring the current flowing through the switchboard within the charging apparatus of Miller as taught by Baba, in order to control charging/discharging of the battery based on determination that whether or not there exists a reverse current flowing from load to power source (see, Baba, Fig 4, Steps S12-S14, [0036]).
The combination of Miller and Baba fail to teach:
wherein the predetermined threshold is a percentage of a maximum amount of current allowed to flow through the main switchboard;
Jefferies teaches in Figures 1-3, a supply equipment [0001, lines 1-2] comprising a controller (31) capable of setting a predetermined threshold is a percentage (thresholds and current in percentage is shown in figure 3) of a (Abstract, lines 1-2, [0014, 0019, lines 11-12, 0033]);
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include setting a threshold as a percentage of maximum current percentage of a maximum current within the charging apparatus of Miller and Baba as taught by Jefferies, in order to limit the proper charging current, so as to prevent damage to the equipment [0001, lines 6-7].
The combination of Miller, Baba and Jefferies fail to teach:
wherein the indication is received over a wireless communication network.
Lin teaches in Figure 2B, an indication of current/voltage/power is received over a wireless communication network by a communication device ([0017, lines 21- 43], i.e. the wireless communication device 2055 receives the voltage/current/power information from the communication device 2105).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include wireless communication of voltage/current/power indication between devices within the charging apparatus of Miller, Baba and Jefferies, as taught by Lin, in order to continuously exchange data between the switchboard and the charger processor in case of wired communication fails or malfunctions, thus improving the efficiency of the system.

Regarding Claim 14, Miller, Baba, Jefferies and Lin teaches the apparatus of claim 12.
Miller further teaches:
(Fig 2, Step 206, [0022, lines 5-7]).


Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Baba, Jefferies and Lin as applied to claim 1, in further view of the US Patent Application Publication by Hsu (US # 20150280486).

Regarding Claim 5, Miller, Baba, Jefferies and Lin teaches the method of claim 1.
The combination of Miller, Baba, Jefferies and Lin fail to teach:
at the electronic processor, a second indication of an amount of current flowing through the main switchboard; 
determining, with the electronic processor, whether the amount of current is below a second predetermined threshold; and 
increasing, using the electronic processor, the charge rating of the electric vehicle charger when the amount of current is below the second predetermined threshold.
Hsu teaches in Figure 1, charging a battery (Abstract, lines 1-3) using an electronic processor (Controlling circuit 1103, Abstract, lines 1-2), wherein receiving at the electronic processor a second indication of an amount of current flowing through a main switchboard ([0014, lines 4-11], Claim 3); 
(“detected current is smaller than the target current”, see claim 3); and 
increasing, using the electronic processor, the charge rating of the electric vehicle charger when the amount of current is below the second predetermined threshold (Switching mode charger is switched to Boost mode based on detected current smaller than the target current, 0003, lines 13-16, Claim 3).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include boost converter to boost current within the charging apparatus of Miller, Baba, Jefferies and Lin as taught by Hsu, in order to output a large charging current for the battery to effectively reduce the longer charging time (see Hsu, [0003, lines 17-19]). 

Regarding Claim 6, Miller, Baba, Jefferies, Lin and Hsu teaches the method of claim 5.
The combination of Miller, Baba, Jefferies and Lin fail to teach:
wherein increasing the charge rating comprises increasing a charging current of the electric vehicle charger.
Hsu further teaches:
wherein increasing the charge rating comprises increasing a charging current [0003, lines 13-16, claim 3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include boost converter to boost current within the charging . 

Claims 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Baba, Jefferies and Lin as applied to claim 12 above, in further view of the US Patent Application Publication by Hsu (US # 20150280486).

Regarding Claim 15, Miller, Baba, Jefferies and Lin teaches the method of claim 12.
Miller further teaches receiving, via the charger transceiver the amount of current flowing through the main switchboard; determine whether the amount of current is greater than the predetermined threshold; and decrease the charge rating of the electric vehicle charger when the amount of current is greater than the predetermined threshold (see claim 12 rejection above).
The combination Miller, Bab, Jefferies and Lin fail to teach:
receive, via the charger transceiver, a second indication of an amount of current flowing through the main switchboard; 
determine whether the amount of current is below a second predetermined threshold; and 
increase the charge rating of the charger when the amount of current is below the second predetermined threshold.
(Abstract, lines 1-3) using an electronic processor (Controlling circuit 1103, Abstract, lines 1-2), wherein a second indication of an amount of current flowing through the main switchboard ([0014, lines 4-11], Claim 3); 
determine whether the amount of current is below a second predetermined threshold (“detected current is smaller than the target current”, see claim 3); and 
increase the charge rating of the charger when the amount of current is below the second predetermined threshold (Switching mode charger is switched to Boost mode based on detected current smaller than the target current, 0003, lines 13-16, Claim 3).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include boost converter to boost current within the charging apparatus of Miller, Baba, Jefferies and Lin as taught by Hsu, in order to output a large charging current for the battery to effectively reduce the longer charging time (see Hsu, [0003, lines 17-19]). 

Regarding Claim 16, Miller, Baba, Jefferies and Lin teaches the apparatus of claim 12.
The combination of Miller, Baba, Jefferies and Lin fail to teach:
wherein increasing the charge rating comprises increasing a charging current of the electric vehicle charger.
Hsu teaches:
[0003, lines 13-16, claim 3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include boost converter to boost current within the charging apparatus of Miller, Baba, Jefferies and Lin as taught by Hsu, in order to output a large charging current for the battery to effectively reduce the longer charging time (see Hsu, [0003, lines 17-19]). 

Allowable Subject Matter
1.	Claims 7, 9 - 11, 17 and 19 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 7, no prior art was found that discloses: 
A method of load shedding comprising the steps of:
receiving, at the electronic processor, a second indication of an amount of current flowing through the main switchboard; 
determining, with the electronic processor, whether the amount of current is below a second predetermined threshold; 
determining, with the electronic processor, whether the charge rating of the electric vehicle charger is at the second rating; and 
increasing, using the electronic processor, the charge rating of the electric vehicle charger to the first rating when the amount of current is below the second predetermined threshold and the charge rating is at the second rating, in combination with all other elements recited in the claim 7.
As to claims 9-11, the claims are allowed as being dependent over on the allowed claim (claim 7).

In terms of Claim 17, no prior art was found that discloses: 
A charger comprises a processor configured to:
receive a second indication of an amount of current flowing through the main switchboard, 
determine whether the amount of current is below a second predetermined threshold, 
determine whether the charge rating of the charger is at the second rating, and 
increase the charge rating of the charger to the first rating when the amount of current is below the second predetermined threshold and the charge rating is at the second rating, in combination with all other elements recited in the claim 17.
As to claims 19-20, the claims are allowed as being dependent over on the allowed claim (claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Fischbach et al. (US # 20120306455) teaches:
At the next step (306), the current sensing module 112 may detect the current drawn by the portable device 102 [0045].

The US Patent Application Publication by Tsuchiyama (US # 20180331552) teaches:
the load current is represented by, for example, a ratio to the maximum value that the load current can be (Fig 23, [0148]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 20, 2021